Citation Nr: 1435131	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  04-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs educational assistance benefits in the amount of $10,695.60 was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).

This matter was previously before the Board in September 2009 at which time the Veteran's claim was denied.  The Veteran timely appealed the case to the United States Court of Appeals for Veterans Claims (Court), and in December 2011 the Court issued a Memorandum Decision vacating the September 2009 Board decision and remanding the issue to the Board for additional development.  The case was then remanded by the Board in August 2012.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the August 2012 Remand, the Board, in pertinent part, directed the agency of original jurisdiction to obtain and associate with the claims file all documents related to the Veteran's initial claim for, and grant of, educational assistance benefits.  Additionally, the agency of original jurisdiction was to obtain and associated with the claims file all documents related to the appeal of the determination of an overpayment, to include the initial decision, the Veteran's notice of disagreement, the Statement of the Case, and the substantive appeal.  If an educational assistance benefits folder is in existence, it also, was to be obtained and associated with the claims file
Thereafter, a Supplemental Statement of the Case was issued in April 2014 that, in pertinent part, indicated that the Veteran's educational file was reviewed and it was found that his file already contained his application, enrollment certifications, award actions, waiver denial, notice of disagreement, Statement of the Case, substantive appeal, and the Board's September 2009 decision.  A review of the claims file reveals that the Veteran's documents related to the appeal of the determination of an overpayment, to include the initial decision, the Veteran's notice of disagreement, the Statement of the Case, and the substantive appeal are still not of record.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds this issue must be remanded in order that the requested evidence may be associated with the claims file, as requested in the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain and associate with the claims file all documents related to the Veteran's initial claim for, and grant of, educational assistance benefits.  Additionally, the agency of original jurisdiction shall obtain and associated with the claims file all documents related to the appeal of the determination of an overpayment, to include the initial decision, the Veteran's notice of disagreement, the Statement of the Case, and the substantive appeal.  If an educational assistance benefits folder is in existence, it must be obtained and associated with the claims file.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the agency of original jurisdiction another remand will likely result.  Stegall, 11 Vet. App. at 271.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

